Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
                                Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

 				Response to Amendment
The Request for continued Examination, filed on 01/06/2022, has been entered and acknowledged by the Examiner.   In the Amendment, applicant amended claims 21,  31 and 38 .  

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103
Please note claims 21-40 are pending.
 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Varenhorst et al. (US PGPUB 2014/0108956, hereinafter Varenhorst), in view of Cairns et al. (US PGPUB 2011/0087690, hereinafter Cairns) and further in view of Robb et al. (US PGPUB 2011/0246294, hereinafter Robb).
As per as claim 21, Varenhorst discloses:
 (Currently Amended) A method for saving a file to a cloud storage system, the method comprising:
 	storing a plurality of first files at a server connected to a local client computer (Vaenhourst, e.g., [0018-0019] “…manage files stored within a content management system 20. It is noted that, in some embodiments, synchronized copies of files 14A and 14B may be kept on both content management system 20 and each respective client device 10… file storage service client application 12 presents files that are stored within the file storage system to a user, the files may be arranged in folders and the folders themselves may be arranged in other folders, or in any other arbitrary arrangement supported by content management system 20, as determined by the user…”); 
 	receiving, by a processing device, a command specifying one or more of the first files at the server that are to be stored on a cloud storage system, Varenhorst, e.g., [0013]-[0015], and [0024], teaches a user interface element included in an upload widget that allows the user to select one or more files, from the third-party system (file management system), by the user’s computing device, and then to initiate the upload of the file(s) to the cloud server (third party web server) associated with the website. Further, at Fig. 3, element 208, the file upload operation is facilitated as a response to the user’s selection of the file, which teaches the cloud server receives a command for the file to be uploaded/store on the cloud system,  and also see Varenhorst at [0032], “widget code generation module 26 may be configured to generate code that may be used to create a file upload widget on a third party website…the file upload widget may include a button that may be used to: (1) select one  wherein the cloud storage system stores a  plurality of second files that are each associated with one or more of a plurality of user accounts of respective users of the cloud storage system, wherein each of the plurality of second files was uploaded to the cloud storage system directly by one of the respective users (Varenhorst, e.g., [0033-0036], “…the file upload widget may include a button that may be used to: (1) select one or more files from a user's content management service (which may, for example, be cloud-based); and (2) facilitate the upload of the selected files directly from the content management system to the third party website…”); and wherein the server is part of a system that is separate from the cloud storage system;
 	causing, by the processing device the specified first files to be pre-stored at the cloud storage system by transferring the specified first files from the server to the cloud storage system independently of the local client computer and associating each transferred first file with a document identifier (ID) (Varenhorst, e.g., [0013]-[0015] and [0042], “…allow the user to complete the upload of files by initiating the transfer of files” (receive the file to the server)) and (wherein file names such as (music files, video files, or photos,  “chair2.JPG” or “chair1.JPG” is in view of a document ID of the file)) and further see (Varenhorst, e.g., figs. 4 and 5 with texts description, [0040]-[0043], …allow users to upload their files into different folders…the user’s content management system account (e.g., the user’s Dropbox account)…the , to be fused to associate a corresponding first file with at least one user account of the plurality of user accounts on the cloud storage system (Varenhorst, e.g., [0003-0005], “…creating a file upload widget from use on a website…upload of one or more files from an account that is associated with a user within a synced online content management…”) 
	To make records clearer regarding to the language of “storing a plurality of first files at a server connected to a local client computer” and “receiving a command specifying one or more of the first files at the server that are to be stored on a cloud storage system” (although as stated above Varenhorst functional disclose the features of “storing a plurality of files at a server connected to a local client computer”,  and “command specifying one or more of the first files at the server are to be stored on cloud”, see (Vaenhourst, e.g., [0013, [0018-0019],[0032], [0042]).
	However Cairms, in an analogous art, discloses “storing a plurality of first files at a server connected to a local client computer” (Cairms, e.g., [0017-0020], “…user on a client computer…remote cloud-based server 110 to store a copy of a file that is located on computer …Upon receiving the storage request remote server can determine whether it already stores a copy of the file by determining whether it stores a file having the same hash value as the file whose storage is requested…records contain information about the files stored on remote server...” and [0039] and [0070], “…the communication interface…a server might transmit requested code belonging to an application program…”),  and “command specifying one or more of the first files at the server are to be stored on cloud” (Cairms, e.g., [0018-0023], “…remote cloud based server to store a copy of a file…specify that only the user that uploaded file 131 can read, edit and delete the file, and that any other user has read-only permission to access file…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Cairms and Varenhorst to provide an access for user to indicate the specific content data to be retrieved and store file that relate to user on the cloud to archiving in giving user more choice to control his/her data (Cairms, e.g., [0018-24]). 
	Cairms and Varenhorst teaches the features of “storing plurality of files at a server and transfer/upload those files to the cloud storage system” (Varenhorst, e.g., [0040-0043]), but to make records clearer and further clarify the language of “wherein the server is part of a system that is separate from the cloud storage system”.
However Robb, in an analogous art, discloses “wherein the server is part of a system that is separate from the cloud storage system” (Robb, e.g., [0051], “…file transfer protocol server 402 provides download and file transfer services to enable the transfer of content from cloud-based storage services, from distribution feeds, or for the upload of content from content owners and distributors (server system separate from the cloud storage), [0053], “third party agents and representatives to the registered content in a content owner’s content management system”), and further see [0063] and [0069], “the content owner transmits a content upload request to the application server as shown, as step 1618. The application server transmits a request to a cloud-based storage service……uploading of image files (i.e., GIF files, JPEG files and TIF files) and an audio content uploader is used for the uploading of audio files (i.e., WAV files and Robb, Cairms and Varenhorst to management component operative to upload the multimedia content and to create at least one compilation from the multimedia content, a market management component operative to assign market-specific data to the compilation, and a store builder resource component operative to generate one or more online stores to archiving in expanding the storage space [Robb, e.g., [abstract], [002-005]).

As per as claim 22, the combination of Cairms and Varenhorst discloses:
(Previously presented) The method of claim 21, further comprising:
 	receiving, at the server connected to the local client computer, a document ID from a client computer of a user of the cloud storage system (Varenhorst, e.g., [0013]-[0015], and [0024]); and
 	providing the received document ID to the cloud storage system (Varenhorst, e.g., [0013]-[0015] and [0042], “…allow the user to complete the upload of files by initiating the transfer of files” (receive the file to the server)) and (wherein file names such as (music files, video files, or photos,  “chair2.JPG” or “chair1.JPG” is in view of a document ID of the file)) and further see (Varenhorst, e.g., figs. 4 and 5 with texts description, [0040]-[0043]).

As per as claim 23, the combination of Cairms and Varenhorst discloses:
(Currently Amended) The method of claim 22, wherein in response to the received document ID, a corresponding file of the specified files is associated with a user account of the user of the cloud storage system, the cloud storage server storing a subset of second files in association with a user account the user (Varenhorst, e.g., Figure 4 [on the top right], [0013-0015], [0038], and [0042], a user has to log onto the system, and further see [0027], “information identifying the user”) (the examiner asserts that when user log onto the system, the user must have a user account).

As per as claim 24, the combination of Cairms and Varenhorst discloses:
(Currently amended) The method of claim 22, wherein:
the received document ID is provided with a save request, the save request is generated in response to the user selecting, via a user interface that is provided by a third-party system associated with the server and presented on the client computer, the corresponding first file from the plurality of first files that are stored at the server  (Varenhorst, e.g., [0013]-[0015], and [0024], teaches a user interface element included in an upload widget that allows the user to select one or more files, from the third-party system (file management system), by the user’s computing device, and then to initiate the upload of the file(s) to the cloud server (third party web server) associated with the website. Please note the user interface element included in an upload widget allows access to the embeddable user interface and uploading a file from the third-party system (file management system) to a cloud server (third party web server) is to store (download) the file on the cloud server. Further, at Fig. 3, element 208, the file upload operation is facilitated as a response to the user’s and are presented in the user interface provided by the third-party system for selection by the user Varenhorst at [0032], “widget code generation module 26 may be configured to generate code that may be used to create a file upload widget on a third party website…the file upload widget may include a button that may be used to: (1) select one or more files from a user’s content management service” and [0013] disclose “initiate the upload of the file directly from the content management system to one or more servers associated with the website”, the Examiner is interpreting  the use of the button as the request from a user),
 	the save request comprises the document ID of the corresponding file and information identifying the user (Varenhorst, e.g., [0013]-[0015] and [0042], “…allow the user to complete the upload of files by initiating the transfer of files” (receive the file to the server)) and (wherein file names such as (music files, video files, or photos,  “chair2.JPG” or “chair1.JPG” is in view of a document ID of the file)), and
 	the information identifying the user allows access to the user account of the user on the cloud storage system without use of the client computer as intermediary service (Varenhorst, e.g., figs. 4 and 5 with texts description, [abstract], [0040]-[0043], …allow users to upload their files into different folders…the user’s content management system account (e.g., the user’s Dropbox account)…the user’s content management system account to upload to third party website…”) and further see (Varenhorst, e.g., [0030], [0037]-[0038], “account module 24 may track files stored in data store 28 and entries in the server-side file journal for each file. As users grant file .

As per as claim 25, the combination of Robb, Cairms and Varenhorst discloses:
(Previously presented) The method of claim 22, wherein the corresponding first file is available for collaborative editing between the user and other users of the cloud storage system (Cairms, e.g., [0019-0023], allow user to edit, modify and delete the file on the cloud storage system).

As per as claim 26, the combination of Robb, Cairms and Varenhorst discloses:
(Previously presented) The method of claim 24, wherein the save request is authenticated on the cloud storage system based at least in part on the information identifying the user (Varenhorst, e.g., Figure 4 [on the top right], [0013], [0038], and [0042], a user has to log onto the system, and further see [0027], “information identifying the user”) and further see (Cairms, e.g., [0020] and [0024] “…user logs into his or account…”).

As per as claim 27, the combination of Robb, Cairms and Varenhorst discloses:
(Previously presented) The method of claim 26, wherein the information identifying the user comprises the user's username and password information for the cloud storage system (Varenhorst, e.g., Figure 4 [on the top right], [0013], [0038], .

As per as claim 28, the combination of Robb, Cairms and Varenhorst discloses:
(Previously presented) The method of claim 26, wherein the information identifying the user comprises the user's username and password information for the third-party system (Varenhorst, e.g., Figure 4 [on the top right], [0013], [0038], and [0042], a user has to log onto the system, and further see [0027], “information identifying the user”).

As per as claim 29, the combination of Robb, Cairms and Varenhorst discloses:
(Previously presented) The method of claim 26, wherein the save request further comprises an authorization token associating the user with the third-party system (Varenhorst, e.g., [abstract], [0013] and [0038], logging into a system and then uploading a file means receiving an authorization token) and further see [0027] discloses "information identifying the user" and [0030] disclose "as users grant file access permissions to other users...Account module 24 may also track client devices 10 that are associated with each user's account").

As per as claim 30, the combination of Robb, Cairms and Varenhorst discloses:
(Previously presented) The method of claim 24 wherein the server stores a master copy of the corresponding first file, and the cloud storage server creates a copy of the master copy of the corresponding first file (Varenhorst, e.g., [0013]-[0015], [0040]-[0042], “allow the user to upload files (e.g., music, files, video  files, or photos)”).

Claims 31-37 are essentially the same as claims 21-30 except that they set forth the claimed invention as a system rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 21-30.

Claims 38-40 are essentially the same as claims 21-23 except that they set forth the claimed invention as computer readable medium rather a method,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 21-23.


Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 01/06/2022 with respect to claims 21-40 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 

Issue I:  Applicant argued on pages 7-9 (Remarks/Argument) that  the combination of Varenhorst and Cairns fails to disclose “receiving, by a processing device, a command specifying one or more of the first files at the server that are to be stored on a cloud storage system, wherein the cloud storage system stores a  plurality of second files that are each associated with one or more of a plurality of user accounts of respective users of the cloud storage system, wherein each of the plurality of second files was uploaded to the cloud storage system directly by one of the respective users.
Response I:  The examiner respectfully disagrees  and submits receiving, by a processing device, a command specifying one or more of the first files at the server that are to be stored on a cloud storage system, Varenhorst, e.g., [0013]-[0015], and [0024], teaches a user interface element included in an upload a button that may be used to: (1) select one or more files from a user’s content management service” and [0013] disclose “initiate the upload of the file directly from the content management system to one or more servers associated with the website”, the Examiner is interpreting  the use of the button as the receiving a command), wherein the cloud storage system stores a  plurality of second files that are each associated with one or more of a plurality of user accounts of respective users of the cloud storage system, wherein each of the plurality of second files was uploaded to the cloud storage system directly by one of the respective users (Varenhorst, e.g., [0033-0036], “…the file upload widget may include a button that may be used to: (1) select one or more files from a user's content management service (which may, for example, be cloud-based); and (2) facilitate the upload of the selected files directly from the content management system to the third party website…”). 

wherein the server is part of a system that is separate from the cloud storage system” (Robb, e.g., [0051], “…file transfer protocol server 402 provides download and file transfer services to enable the transfer of content from cloud-based storage services, from distribution feeds, or for the upload of content from content owners and distributors (server system separate from the cloud storage), [0053], “third party agents and representatives to the registered content in a content owner’s content management system”), and further see [0063] and [0069], “the content owner transmits a content upload request to the application server as shown, as step 1618. The application server transmits a request to a cloud-based storage service……uploading of image files (i.e., GIF files, JPEG files and TIF files) and an audio content uploader is used for the uploading of audio files (i.e., WAV files and MP3 files.
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.


a.	Robbin et al. (US PGPUB 2012/0311081, hereafter Robbin); “Management of Network-Based Digital Data Repository” discloses storing, delivering and accessing digital assets (e.g., media assets) that have been acquired from online stores. 
Robbin also teaches upload/download from the cloud storage [0030].
Robbin further teaches user sign in with user name and password to the data management application to management file on the cloud storage [0070-0071].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163